Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicants’ amendment to claims 1, 3-8, and 10 and the cancellation of claims 2 and 9.
Response to Amendment
The amendment filed on 05/31/2022 has been entered. All drawing and claim objections have been overcome. However, the amendment raised additional claim objections.

Claim objection
Claims 1, 5, and 8 are objected to because of the following minor informalities:
claim 1, line 18 and claim 8, pg. 7, line 16 “the first fixing post” should read “a first fixing post”.
Claim 1, line 22 and claim 8, pg. 8, line 1 “the second fixing post” should read “a second fixing post”
claim 5, line 4-5 “a first fixing post” should read “said first fixing post”.
claim 5, line 5 “a second fixing post” should read “said second fixing post.”
Appropriate correction is required.

Reasons for allowance
The following is an examiner’s statement of reasons of allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention set forth in claim 1 and 8. Accordingly, the independent claims 1 and 8 are allowed. The dependent claims 3-7 and 10 are allowed due to depending on claims 1 and 8 respectively.

Regarding the dependent claims 1 and 8,
Although the prior made of record, including King R. et al. (WO-2012075264-A1), teaches most of the claimed structural limitations and most of the claimed structural interaction among the claimed limitations. But the prior art made of record, including King R. et al. (WO-2012075264-A1) fails to teach the claimed limitation “a second torsion spring” and fails to teach or fairly suggest the following claimed structural interaction among the claimed limitations: “the first torsion spring is sleeved on the first shaft, one end of the first torsion spring is fixedly connected to the first fixing post, another end of the first torsion spring is fixedly connected to the first rotating member”, “the second torsion spring is sleeved on the second shaft, one end of the8 second torsion spring is fixedly connected to the second fixing post, another end of the second torsion spring is fixedly connected to the second rotating member”, “the electronic actuator is movably mounted in the casing in an up-down manner.” Specifically, the prior art fails to teach or fairly suggest “the second hook enters the notch of the casing of the another adjacent cabinet lock mounted on the frame, the second hook pushes the second rotating member of the another adjacent cabinet lock to rotate, inside the another adjacent cabinet lock, the second hook is engaged in the catching portion of the second rotating member to be positioned therein,” and “the second rotating member 10is rotated by the second torsion spring to disengage the second hook of the locking piece from the catching portion”.

While the prior art made of record, including Gregory Gilbert Garneau et al. (US-20090235767-A1), is considered the closest prior art to the claimed invention of the instant application and teaches the concept of the cabinet lock and most of its claimed structural limitation and most of their structural interaction amongst each other including a lock body, a locking and unlocking assembly, amounting plate, a casing, an electronic actuator, first and second rotating member, first and second torsion springs, first and second shaft, an up-down manner, a tail end of the first rotating member, a head end of the first rotating member, a first hook, a head end of the second rotating member, a catching portion, and a notch. But the prior art made of record, including Gregory Gilbert Garneau et al. (US-20090235767-A1), fails to teach or fairly suggest the claimed limitation “a locking piece” and its structural interaction among the claimed limitations, and as follows: “one end of the locking piece is pivotally connected to one side of the casing; the other end of the locking piece is formed with a second hook”, “when locking, the locking piece is pushed by an external force to rotate about one end thereof, so that the second hook enters the notch of the casing of the another adjacent cabinet lock mounted on the frame, the second hook pushes the second rotating member of the another adjacent cabinet lock to rotate, inside the another adjacent cabinet lock, the second hook is engaged in the catching portion of the second rotating member to be positioned therein”, and “the second rotating member 10is rotated by the second torsion spring to disengage the second hook of the locking piece from the catching portion”.

Furthermore, the prior art made of record, including Hashemi D. D. et al. (WO-2010129303-A2), Christian Hirsch et al. (US-4978153-A), and Diaz P. et al. (FR-2749343-A1), teach most of the claimed limitations of the claimed cabinet lock and their claimed structural interaction amongst each other. Moreover, the prior art made of record, including Ando Masato et al. (WO-2004111370-A1), Michael Rahilly (US-20100308704-A1), Clark C. et al (GB-2478794-A), and Michael Rahilly (CN-202296065-U), teaches the claimed limitation a shared storage cabinet and a cabinet lock and some of their claimed limitation and their structural interaction. But the prior art made of record, including Hashemi D. D. et al. (WO-2010129303-A2), Christian Hirsch et al. (US-4978153-A), Diaz P. et al. (FR-2749343-A1), Ando Masato et al. (WO-2004111370-A1), Michael Rahilly (US-20100308704-A1), Clark C. et al (GB-2478794-A), and Michael Rahilly (CN-202296065-U), fail to teach or fairly suggest the claimed limitation “a locking piece” and its structural interaction among the claimed limitations, and as follows: “one end of the locking piece is pivotally connected to one side of the casing; the other end of the locking piece is formed with a second hook”, “when locking, the locking piece is pushed by an external force to rotate about one end thereof, so that the second hook enters the notch of the casing of the another adjacent cabinet lock mounted on the frame, the second hook pushes the second rotating member of the another adjacent cabinet lock to rotate, inside the another adjacent cabinet lock, the second hook is engaged in the catching portion of the second rotating member to be positioned therein” and “the second rotating member is rotated by the second torsion spring to disengage the second hook of the locking piece from the catching portion”.

The examiner can find no motivation to modify the shard storage cabinet and the cabinet lock as disclosed by King R. et al. (WO-2012075264-A1), Gregory Gilbert Garneau et al. (US-20090235767-A1), Hashemi D. D. et al. (WO-2010129303-A2), Christian Hirsch et al. (US-4978153-A), Diaz P. et al. (FR-2749343-A1), Ando Masato et al. (WO-2004111370-A1), Michael Rahilly (US-20100308704-A1), Clark C. et al (GB-2478794-A), and Michael Rahilly (CN-202296065-U) without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.

Claims 3-7 and 10 are allowable due to depending on claims 1 and 8 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Frison L. et al (EP-2808469-A1) teaches a closure device for a drawer cabinet including rotating cams and locks. the invention provides a simple, easy to use, and cost-effective anti-tip device for cabinet drawers.
Charles A. Milligan (US-20150035294-A1) teaches a cabinet locking system with a cabinet gang-lock system and plurality of drawers. the invention provides an interiorly attached locking system for a plurality of drawers. 
Kenneth A. Bass (US-7828399-B1) teaches a universal locker system with lockers that can be configured to different sizes. the invention provides a locker system that can accommodate the differnt height of stored items and that is easy to use, maintain, and install.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAL SAIF/ Examiner, Art Unit 3675      

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675